           Case 1:20-cr-00182-VEC Document 49 Filed 06/26/20 Page 1 of 4

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 ------------------------------------------------------------   X   DATE FILED: 06/26/2020
 UNITED STATES OF AMERICA                                       :
                                                                :      20-CR-182 (VEC)
                 -against-                                      :
                                                                :          ORDER
 BOBBY RAMOS,                                                   :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have requested a change-of-plea hearing; and

        WHEREAS Mr. Bobby Ramos is currently held at MCC;

         IT IS HEREBY ORDERED THAT a hearing by videoconference is scheduled for July

15, 2020, at 11:00 A.M. Counsel will be provided with call-in instructions via email. MCC is

directed to produce Mr. Ramos for his video appearance.

        IT IS FURTHER ORDERED THAT, no later than July 8, 2020, defense counsel must

file either an executed waiver (attached to this Order) or a letter requesting that the video

conference be rescheduled as an in-person conference on a date convenient to all parties.

        IT IS FURTHER ORDERED THAT, if defense counsel would like to confer with Mr.

Ramos for 15 minutes prior to the start of the videoconference, counsel must email the chambers

inbox by June 30, 2020, and provide counsel’s preferred phone number. To optimize use of the

Court’s video conferencing technology, all parties on the call must:

        i.      Use a browser other than Microsoft Explorer to access the video feed on Court
        Call;
        ii.     Position the participant’s device as close to the WiFi router as is feasible;
        iii.    Ensure any others in the participant’s household are not using WiFi during the
        period of the call;
        iv.     If the participant is participating by video, connect to the audio portion of the
        videoconference by having Court Call call the participant at a desired phone number
        (landline or mobile), rather than using computer audio;
         Case 1:20-cr-00182-VEC Document 49 Filed 06/26/20 Page 2 of 4



      v.     If there is ambient noise, the participant must mute his or her device when not
      speaking.

      Members of the public may attend the conference by dialing the audio-only line, 1-855-

268-7844, using the access code 32091812# and PIN 9921299#.


SO ORDERED.

Dated: June 26, 2020
      New York, NY
                                                          ______________________________
                                                                VALERIE CAPRONI
                                                                United States District Judge




                                             2 of 4
           Case 1:20-cr-00182-VEC Document 49 Filed 06/26/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                          WAIVER OF RIGHT TO BE
                          -v-                                             PRESENT AT CRIMINAL
                                                                              PROCEEDING
                                 ,
                                    Defendant.                                 -CR-    ( )( )
-----------------------------------------------------------------X

Check Proceeding that Applies

____ Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I have
        discussed these issues with my attorney. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in person before the judge to enter a plea
        of guilty. By signing this document, I also wish to advise the court that I willingly give up
        any right I might have to have my attorney next to me as I enter my plea so long as the
        following conditions are met. I want my attorney to be able to participate in the proceeding
        and to be able to speak on my behalf during the proceeding. I also want the ability to speak
        privately with my attorney at any time during the proceeding if I wish to do so.



Date:            _________________________                           ____________________________
                 Print Name                                          Signature of Defendant



____ Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly



                                                      3 of 4
          Case 1:20-cr-00182-VEC Document 49 Filed 06/26/20 Page 4 of 4



        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the
        ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.


Date:          _________________________                     ____________________________
               Print Name                                    Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                    _____________________________
               Print Name                                    Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
               Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                               4 of 4
